Citation Nr: 0503419	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to apportionment of the veteran's service-
connected disability compensation benefits.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1968.  
The appellant is the ex-wife of the veteran and 
mother/custodian of the veteran's minor son, E.R.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a RO Special Apportionment Decision prepared in 
May 2001 and issued to the appellant and to the veteran in 
June 2001.  The decision denied apportionment of the 
veteran's service-connected compensation benefits to the 
appellant on behalf of E.R.  The appellant timely appealed 
that determination and the veteran contested the claim.  

The appellant testified at a video conference hearing at the 
RO before the undersigned Veterans Law Judge, sitting in 
Washington, DC in April 2003.  A transcript of the 
appellant's testimony is associated with the claims file.

The case was remanded by the Board to the RO in October 2003 
for additional development of the record.

In March 2004, a copy of the June 2002 Statement of the Case 
(SOC), a copy of the appellant's VA Form 9, and a copy of the 
April 2003 hearing transcript were furnished to the veteran.


FINDINGS OF FACT

1.  The appellant is the custodian of the veteran's minor 
child.

2.  The veteran is currently receiving compensation for 
service-connected disabilities at a combined rating of 60 
percent.

3.  The veteran is not receiving additional compensation for 
a dependent.

4.  The veteran, who is not residing with the appellant and 
his minor child, E.R., is reasonably discharging his 
responsibility for child support.  

5.  A special apportionment is not shown to be required as 
the appellant has not demonstrated economic hardship.


CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his minor child is not 
warranted.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to apportionment of the veteran's service-
connected compensation benefits on behalf of the veteran's 
son, the Board finds that compliance with the VCAA has been 
satisfied.  That is, the Board finds that VA has fulfilled 
any duty to notify the appellant and veteran as to the laws 
and regulations governing the appeal, to provide notice as to 
the type of evidence necessary to substantiate the claims, to 
provide notice of the appellant's responsibility to provide 
evidence, and to provide notice of the actions taken by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments. A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's child is not in the veteran's custody and 
the veteran is not reasonably discharging his responsibility 
for the child's support.  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  
38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
is ordinarily considered insufficient to constitute a 
reasonable basis for any apportionee.  The special 
apportionment was apparently designed to provide for an 
apportionment in situations where a veteran is reasonably 
discharging his responsibility for the support of any 
claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2004).

The Board notes that the "benefit-of-the-doubt" rule is not 
for application in a contested claim such as this case 
because the benefit of the doubt cannot be given to both the 
appellant and the veteran.  See Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

The Board initially notes that the duty to assist has been 
satisfied in this instance because the contested claims 
procedures codified at 38 U.S.C.A. § 7105A(b) (West 2002) and 
38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 
(2004) have been substantially complied with.  

That is, the RO has provided both the appellant and the 
veteran with notice of the action taken with respect to the 
claim.  They were both provided with notice of the 
Apportionment Decision and the subsequent Statement of the 
Case (SOC). 

These determinations provided both parties with the pertinent 
laws and regulations relating to the issue at hand and 
notified the appellant of why her claim was being denied.  In 
doing so it gave notice of what would be needed to 
substantiate the claim.  Also, the Board notes that the case 
was remanded in October 2003 to allow the RO to follow the 
aforementioned procedures governing simultaneously contested 
claims.  

Therefore, no further development is warranted because there 
is sufficient evidence to render a decision on this matter 
and all required procedures have been followed with respect 
to simultaneously contested claims.  There is no reasonable 
possibility that obtaining any other evidence would aid in 
substantiating the claim.

As the procedures with respect to simultaneously contested 
claims have been substantially followed with respect to the 
appellant, and the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible, no 
further assistance to the appellant in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist the appellant as mandated by the VCAA.

The appellant requested apportionment of the veteran's VA 
compensation benefits in June 2000.  The appellant asserted 
that the veteran's child support payments were irregular and 
infrequent, and thus, essentially unreliable.

The record reflects that the veteran's overall combined 
evaluation for service-connected disabilities is 60 percent, 
and he is paid as a single veteran with no dependents.  

In response to the appellant's claim, the veteran provided 
the RO with copies of cancelled checks showing payments of 
child support on behalf of his son, E.R.  In light of the 
foregoing, the RO issued a decision in June 2001 denying 
apportionment of the veteran's service-connected compensation 
benefits to the appellant on behalf of the minor child, E.R.  
The RO's special apportionment decision noted that no 
apportionment would be paid since it was shown that the 
veteran was providing support for E.R.  The appellant timely 
appealed that determination.  

In her July 2001 Notice of Disagreement (NOD), the appellant 
reported that the veteran's child support payments were 
sporadic and that when the veteran did pay, he did not always 
pay the stipulated amount.  The appellant explained that she 
needed the ability to depend on a certain amount of money 
each month to pay her debts, and that an apportionment of the 
veteran's service-connected compensation benefits would allow 
for this dependability.  The appellant further noted that the 
veteran would not suffer hardship if his service-connected 
compensation benefits were apportioned because he lived with 
his parents and did not pay room or board, or any utilities.  

The appellant presented testimony at a video conference 
hearing before the undersigned Veterans Law Judge in April 
2003.  She stated that her financial status had recently 
changed as she had recently become unemployed.  In addition, 
the appellant testified that the veteran did not always pay 
child support and when he did pay, it was not always the 
agreed upon amount.  Finally, the appellant reiterated her 
contentions that the veteran did not pay room, board, or 
utilities as he lived with his parents.

As previously noted, the case was remanded by the Board to 
the RO in October 2003.  The Board noted that the appellant's 
claim for apportionment of the veteran's service-connected 
compensation on behalf of the veteran's son, E.R. was 
contested by the veteran.  As such, the Board directed the RO 
to comply with the procedures required for simultaneously 
contested claims, as noted herein above.  

Additionally, the Board pointed out that the testimony 
provided by the appellant at the April 2003 videoconference 
hearing included new evidence of possible hardship as the 
basis for apportionment and also included evidence not 
previously of record to establish that apportionment of the 
veteran's benefits would not result in hardship to the 
veteran.  Moreover, the Board indicated that additional 
development was necessary to determine the effect of the 
appellant's February 2003 loss of employment on monthly 
income and expenses and to obtain more complete information 
regarding the veteran's monthly income and expenses.  

In response to the Board's October 2003 remand instructions, 
the RO sent letters to the appellant and to the veteran 
requesting monthly income and expense information, as well as 
information concerning child support payments, assets and 
number of dependents living in household.  In addition, the 
RO requested from the appellant information regarding her 
employment status.

The veteran, in response to the RO's request, submitted up-
to-date records from Child Support Enforcement division of 
the Department of Human Services showing compliance with his 
child support payments.

In May 2004, the appellant submitted a statement indicating 
that she had not secured employment along with records from 
the state employment security commission indicating that her 
unemployment payments stopped in May 2004.  The appellant 
also furnished a printout from the Department of Human 
Services showing that the veteran was making child support 
payments.  Although the printout indicated that the payment 
amounts were not always the same every month, and that there 
were some months when no payment was made, the printout does 
indicate that payment in more recent months was greater than 
what was required.  Thus, the evidence tends to indicate that 
the veteran is making back payments to the appellant for the 
support of his son, E.R.  Moreover, despite the RO's request, 
the appellant did not submit income and expense information 
as requested. 

In sum, the evidence in this case shows that the veteran is 
reasonably discharging his child support responsibilities on 
behalf of his son, E.R.  As such, the criteria for a general 
apportionment under 38 C.F.R. § 3.450 are not met.  While § 
3.450 requires a finding that a veteran is or is not 
reasonably discharging his duties to provide for his 
children, § 3.451 has no such requirement.  Therefore, the 
Board must consider the issue of whether a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451 is warranted.  As noted herein 
above, in order for a special apportionment to be warranted, 
hardship must be shown to exist.  Hardship contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses. Such deprivations are not shown 
in this case.  Thus, the criteria for the assignment of a 
special apportionment have not been met under 38 C.F.R. 
§ 3.451 (2004).  Accordingly, for the reasons stated above, 
the Board finds that the evidence is against the grant of an 
apportionment of the veteran's VA disability compensation.




ORDER

Entitlement to an apportionment of the veteran's VA benefits 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


